UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4643
AUBREY T. MOORE, III,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
              Irene M. Keeley, Chief District Judge.
                             (CR-01-7)

                      Submitted: January 16, 2002

                      Decided: February 28, 2002

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed in part and vacated in part by unpublished per curiam opin-
ion.


                             COUNSEL

Christopher B. Denson, STEPTOE & JOHNSON, Clarksburg, West
Virginia, for Appellant. Patrick M. Flatley, United States Attorney,
Paul T. Camilletti, Assistant United States Attorney, Wheeling, West
Virginia, for Appellee.
2                      UNITED STATES v. MOORE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Aubrey Moore, III appeals from his sixty-three month sentence and
court-ordered child support payments imposed following his guilty
plea to one count of possession of a machine gun in violation of 18
U.S.C.A. § 922(o) (West 2000). Moore challenges the constitutional-
ity of 26 U.S.C.A. § 5845(b) (West 2000), which defines "machine
gun" for the purposes of § 922(o). Our review of the record discloses
no reversible error with regard to the conviction. However, the district
court erred in requiring payment of past child support obligations as
a part of the sentence. Therefore we affirm Moore’s conviction and
sixty-three month sentence, but vacate the district court’s order to pay
child support.
   We find that the definition of a receiver of a machine gun under
§ 5845(b) satisfies Due Process. Vagueness challenges not threaten-
ing First Amendment interests are examined as applied to the facts of
the case. Maynard v. Cartwright, 486 U.S. 356, 361 (1988). Accord-
ing to the Firearms Technology Report, openings for the bolt handle
slot, magazine port, ejection port, and sear had been cut out of a pipe
seized from Moore’s residence. Although the openings had not been
filed down to final specifications, the slots and openings were prop-
erly located and consistent with the slots and openings on a Sten
machine gun. Section 5845(b) includes any part designed and
intended for use in converting a weapon into a machine gun. Moore’s
part is clearly a receiver within the statutory definition.
   Regarding Moore’s claim that he was improperly sentenced, we
find no statutory authority to impose back child support payments for
this offense and vacate this portion of the district court’s order. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.
                         AFFIRMED IN PART; VACATED IN PART